Sn the Guited States Court of Federal Clanns

OFFICE OF SPECIAL MASTERS
Filed: July 25, 2022

AND HUMAN SERVICES, (“Flu”); Optic Neuritis; Multiple
Sclerosis (“MS”); Significant

Aggravation.

* * * * * * * * * * * * *

JAMES GUDAITIS *
** UNPUBLISHED
*

Petitioners, * No. 17-1570V

*

V. * Special Master Gowen
*

SECRETARY OF HEALTH * Stipulation for Award; Influenza
*
*
*

Respondent.
%* %* %* %* %* %* %* %* %* %* %* %* %*

Michael Firestone, Marvin Firestone, MD, JD and Associates, San Mateo, CA, for petitioner.
Ryan Pyles, Department of Justice, Washington, D.C., for respondent.

DECISION FOR STIPULATION?

 

On October 19, 2017, James Gudaitis (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Program.? Petitioner alleged that as a result of receiving the
Influenza (“flu”) vaccination on October 21, 2014, he developed optic neuritis and multiple
sclerosis or “caused a significant aggravation of a preexisting neurological condition,” and that
he experienced residual effects of this injury for more than six months.

On July 25, 2022, respondent filed a stipulation providing that a decision should be
entered awarding compensation to petitioner. Stipulation (“Stip.”) (ECF No. 111). Respondent
denies that the Flu vaccine caused petitioner’s alleged optic neuritis, multiple sclerosis, and/or
any other injury. /d. at § 6. Respondent further denies that the vaccination significantly

 

' Pursuantto the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, 1 am required to postit on the website of the United States Courtof
FederalClaims. The court’s website is at http://www.uscfc.uscourts.gov/agere gator/sources/7. Thismeans the
opinion willbe available to anyone with access to the Internet. Before the opinionis posted on thecourt’s
website, each party has 14 days to file a motion requesting redaction“of any mformation furnished by that party:
(1) that isa trade secret or commercial or financial in substance and is privileged or confidential, or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). “An objecting party mustprovide the court with a proposed redacted version of the
decision.” /d. If neither party files a motion for redaction within 14 days, the opinion will be posted on the
court’s website without any changes. Jd.

* The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codifiedas amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act orthe Act). All citations in this decision to individual sections of the Vaccine Act are to 42U.S.C.A. §
300aa.
aggravated any alleged neurological or other condition. /d. Nevertheless, maintaining their
respective positions, the parties now agree that the issues between them shall be settled and that a
decision should be entered awarding the compensation to the petitioner according to the terms of
the stipulation attached hereto as Appendix A. Jd. at 7.

The stipulation provides:

a. An amount sufficient to purchase the annuity contract described in paragraph
10 of the stipulation, paid to the life insurance company from which the annuity
will be purchased (the “Life Insurance Company”);

b. A lump sum payment of $1,723.20, representing compensation for satisfaction of
a State of California Medicaid lien, payable jointly to petitioner and:

Department of Health Care Services
Recovery Branch— MS 4720
P.O. Box 997421
Sacramento, CA 95899-7421

Petitioner agrees to endorse this payment to the Department of Health Care
Services; and

c. A lump sum of $120,000.00 in the form of a check payable to petitioner. This

amount represents all remaining compensation for damages that would be
available under 42 U.S.C. §§ 300aa-15(a).

I adopt the parties’ stipulation attached hereto, and award compensation in the amount
and on the terms set forth therein. The Clerk of the Court SHALL ENTER JUDGMENT in
accordance with the terms of the parties’ stipulation. 3

IT ISSO ORDERED.
s/Thomas L. Gowen
Thomas L. Gowen
Special Master

 

* Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
ll).
THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

 

JAMES GUDAITIS,
Petitioner,
V. to No. 17-1570V
wl, 8 " Special Master Thomas L. Gowen
SECRETARY OF HEALTH AND ECF
HUMAN SERVICES,
Respondent.
STIPULATION

The parties hereby stipulate to the following matters:

1. James Gudaitis (“petitioner”) filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to -34 (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
of'an influenza (“flu”) vaccine, which vaccine is contained in the Vaccine Injury Table (the
“Table”), 42 C.F.R. § 100.3(a).

2. Petitioner received a flu vaccine on or about October 21, 2014.

3, The dadelte was administered within the United States.

4, Petitioner alleges that the flu vaccine either caused him to develop optic neuritis and
multiple sclerosis or “caused a significant aggravation of a preexisting neurological condition,”
and that he experienced residual effects of fits injury for more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of his condition.
6. Respondent denies that the flu immunization is the cause of petitioner’s alleged optic
‘ neuritis, multiple sclerosis, and/or any other injury. Respondent further denies that vaccination
significantly aggravated any alleged neurological or other condition.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payments:

a. An amount sufficient to purchase the annuity contract described in paragraph 10

below, paid to the life insurance company from which the annuity will be purchased (the

“Life Insurance Company”);!

b. A lump sum payment of $1,723.20,” representing compensation for satisfaction of a
State of California Medicaid lien, payable jointly to petitioner and:

Department of Health Care Services
Recovery Branch - MS 4720
P.O. Box 997421
Sacramento, CA 95899-7421.

Petitioner agrees to endorse this payment to the Department of Health Care Services; and

 

' Notwithstanding references herein to “the Life Insurance Company” or “the annuity contract,”
to satisfy the conditions set forth herein, in respondent’s sole and absolute discretion, respondent
may purchase one or more annuity contracts from one or more life insurance companies.

? This amount represents full satisfaction of any right of subrogation, assignment, claim, lien, or
cause of action the State of California may have against any individual as a result of any
Medicaid payments made by, or on behalf of, the State of California to, or on behalf of, James
Gudaitis as a result of his alleged vaccine-related injury suffered as a result of his October 21,
2014 flu vaccination, under Title XIX of the Social Security Act, see 42 U.S.C. § 300aa-15(g),

(h).
c. A lump sum of $120,000.00 in the form of a check payable to petitioner. This amount
represents all remaining compensation for damages that would be available under 42
U.S.C. § 300aa-15(a).

9. The Life Insurance Company must have a minimum of $250,000,000 capital and

surplus, exclusive of any mandatory security valuation reserve. The Life Insurance Company

must have one of the following ratings from two of the following rating organizations:

a.

b.

A.M. Best Company: A++, A+, At+g, At+p, At+r, or Ats;
Moody’s Investor Service Claims Paying Rating: Aa3, Aa2, Aal, or Aaa;

Standard and Poor’s Corporation Insurer Claims-Paying Ability Rating: AA-,
AA, AA+, or AAA;

Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating:
AA-, AA, AA+, or AAA.

10. The Secretary of Health and Human Services agrees to purchase an annuity contract

from the Life Insurance Company for the benefit of petitioner, pursuant to which the Life

Insurance Company will agree to make payments periodically to petitioner for the following

items of compensation:

For future medical expenses, beginning on the anniversary of the date of judgment in
year 2030, an annual amount of $5,000.00 to be paid up to the anniversary of the date of
judgment in year 2044, all amounts increasing at the rate of four percent (4%),
compounded annually from the date of judgment.

At the sole discretion of the Secretary of Health and Human Services, the periodic

payments may be provided to petitioner in monthly, quarterly, annual or other installments. The

“annual amounts” set forth above describe only the total yearly sum to be paid to petitioner and

do not require that the payment be made in one annual installment. Petitioner will continue to

receive the annuity payments from the Life Insurance Company only so long as petitioner is

alive at the time that a particular payment is due. Written notice to the Secretary of Health and
Case 1:17-vv-01570-UNJ Document111 Filed 07/25/22 Page 4of7

Human Services and the Life Insurance Company shall be provided within twenty (20) days of
nelitioner’s death. |

11. The annuity contract will be owned solely and exclusively by the secre of Health
and Human Services and will be purchased as soon as practicable following the entry of a
judgment in conformity with this Stipulation. The parties stipulate and agree that the Secretary
of Health and Human Services and the United States of America are not responsible for the
payment of any sums other than the amounts set forth in paragraph 8 herein, and that they do not
guarantee or insure any of the future annuity payments. Upon the purchase of the annuity
contract, the Secretary of Health and Human Services and the United States of America are
released from any and all obligations with respect to future annuity payments.

12. As soon as practicable after the entry of judgment on entitlement in this case, and
after petitioner has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings
before the special master to award reasonable attorneys’ fees and costs incurred in proceeding
upon this petition.

13. Petitioner and his attorney represent that they have identified to respondent all
known sources of payment for items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,
Federal or State health benefits programs (other than Title XIX of the Social Security Act (42
U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

14. Payments made pursuant to paragraph 8 and any amounts awarded pursuant to
paragraph 12 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i),

subject to the availability of sufficient statutory funds.
15. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unreimbursable expenses, the money provided
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§ 300aa-15(g) and (h).

16. In return for the payments described in paragraphs 8 and 12, petitioner, in his
individual capacity and on behalf of his heirs, executors, administrators, successors and/or
assigns, does forever irrevocably and unconditionally release, acquit and discharge the United
States and the Secretary of Health and Human Services from any and all actions or causes of
action (including agreements, judgments, claims, damages, loss of services, expenses and all
demands of whatever kind or nature) that have been brought, could have been brought, or could
be timely brought in the Court of Federal Claims, under the National Vaccine Injury
Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out

of, any and all known or unknown, suspected or unsuspected personal injuries to or death of
petitioner resulting from, or alleged to have resulted from, the flu vaccination administered on or
about October 21, 2014, as alleged by petitioner in a petition for vaccine compensation filed on
or about October 19, 2017, in the United States Court of Federal Claims as petition No. 17-
1570V.

17. If petitioner should die prior to entry of the judgment, this agreement shall be
voidable upon proper notice to the Court on behalf of either or both of the parties.

18. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

19. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 12 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

20. Petitioner hereby authorizes respondent to disclose documents filed by petitioner in
this case consistent with the Privacy Act and the routine uses described in the National Vaccine
Injury Compensation Program System of Records, No. 09-15-0056.

21. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the flu vaccine caused and/or significantly
aggravated petitioner’s alleged optic neuritis, multiple sclerosis, and/or any other injury.

22. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION

~~~ oan" ~~ iO
   
  

Respectfully submitted,

PETITIONER:

ATTORNEY OF RECORD FOR
PETITIONER:

We D>

MICHAEL A. FIRESTONE
MARVIN FIRESTONE MD, JD
& ASSOCIATES, LLP
1700 South El Camino Real, Suite 408
San Mateo, CA 94402
(650) 212-4900

Michael@lawmdjd.com

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

George R. Grimes Digitally signed by George R.

Grimes -S14
-S14 Date: 2022.07.06 14:53:03 -04'00'

CDR GEORGE REED GRIMES, MD, MPH
Director, Division of Injury
Compensation Programs
Health Systems Bureau
Health Resources and Services
Administration
U.S. Department of Health
- and Human Services
5600 Fishers Lane, 08N146B
Rockville, MD 20857

 

 

Dated: ale LS, L022.

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

HEATHER L. PE MAN
Deputy Director

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

aan 3 °afp-

RYAN D. PYLES

Senior Trial Attorney

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146
(202) 616-9847

ryan.pyles@usdoj.gov